              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CRIMINAL CASE NO. 2:93-cr-00019-MR-DLH


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
         vs.                    )                        ORDER
                                )
                                )
GRADY WILLIAM POWERS,           )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s “Motion for

Reconsideration Pursuant to F.R.Cv.P. 59(e)” [Doc. 16].

      On November 28, 2018, the Court entered an Order denying the

Defendant’s motion for a transcript of the testimony and other materials

presented to the grand jury.       Specifically, the Court concluded that the

Defendant had failed to demonstrate a particularized need for the requested

materials. [Doc. 15]. The Defendant now seeks reconsideration of that

Order, arguing that the victim of his crimes recently passed away and

therefore “no privacy issues remain.” [Doc. 16 at 2]. He further contends that

“there is a strong possibility” that the transcript will reveal that “misstatements

and conjecture” were presented to the grand jury. [Id.].
     Upon careful review, the Court finds no basis in the law to reconsider

the Defendant’s motion. The Defendant still has failed to demonstrate a

particularized need for the requested materials.         Accordingly, the

Defendant’s motion for reconsideration is denied.

     IT IS, THEREFORE, ORDERED that the Defendant’s “Motion for

Reconsideration Pursuant to F.R.Cv.P. 59(e)” [Doc. 16] is DENIED.

     IT IS SO ORDERED.

                           Signed: December 19, 2018




                                        2
